Exhibit 10.4

GUARANTY OF LOAN

DEER VALLEY FINANCIAL CORP.

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any loan or other financial accommodation heretofore or
hereafter at any time made or granted to DEER VALLEY HOMEBUILDERS, INC., an
Alabama corporation (the “Borrower”), by FIFTH THIRD BANK, an Ohio banking
corporation (herein, together with its successors and assigns, the “Lender”),
the undersigned agrees that:

1. Undersigned hereby unconditionally guarantees the full and prompt payment
when due, whether by acceleration or otherwise, and at all times hereafter, of:

(a) A Renewal Commercial Promissory Note (the “Note”) secured by a mortgage (the
“Mortgage”) on real estate in Marion and Lamar Counties, Alabama, in the
principal amount of $1,256,000.00 plus future advances thereunder, as provided
in the Note and Mortgage, executed by Borrower and payable to the order of
Lender;

(b) Any and all extensions or renewals of the Note, and all expenses, including
attorneys’ fees, incurred in the collection thereof, the enforcement of rights
under any security therefor and the enforcement hereof, including Lender’s
attorneys’ fees and costs of any litigation and appeals thereof; and

(c) Any indebtedness resulting from advances made on Borrower’s behalf by Lender
to protect or preserve the priority and security of its first lien (all the
foregoing items, (a), (b) and (c), being hereinafter called the “Liabilities”).

2. Undersigned further unconditionally guarantees the faithful, prompt and
complete compliance by Borrower with all terms and conditions of the Note, the
Mortgage securing payment of the Liabilities and all other agreements, documents
and instruments securing payment of the Liabilities or related thereto (such
Note, Mortgage and all other instruments collectively referred to hereinafter as
the “Loan Document” or “Loan Documents”) and the payment of all costs, expenses,
charges and other expenditures required to be made by Borrower, or which
Borrower agrees to make, under the terms and provisions of any Loan Document.

3. In the event Borrower fails to perform its covenants, agreements and
undertakings as provided in any Loan Document, the undersigned shall
immediately, with or without the written demand of Lender, promptly, and with
due diligence, do and perform for the benefit of Lender, all of such covenants,
agreements and undertakings as if they constituted the direct and primary
obligations of the undersigned.

4. The obligations of the undersigned hereunder are independent of the
obligations of Borrower, and a separate action or actions for payment, damages
or



--------------------------------------------------------------------------------

performance may be brought and prosecuted against the undersigned, or any one of
them, whether or not an action is brought against Borrower or the security for
Borrower’s obligations, and whether or not Borrower be joined in any such action
or actions, and whether or not notice be given or demand be made upon Borrower.

5. Undersigned hereby transfers and conveys to Lender any and all balances,
credits, deposits, accounts, items and monies of the undersigned now or
hereafter in the possession or control of, or otherwise with, Lender; and Lender
is hereby given a first lien upon, and a security interest in, all property of
the undersigned of every kind and description now or hereafter in the possession
or control of Lender for any reason, including all dividends and distributions
on or other rights in connection therewith.

6. Lender may, without demand or notice of any kind, at any time when any amount
shall be due and payable hereunder by any of the undersigned, appropriate and
apply toward the payment of such amount, and in such order of application as
Lender may from time to time elect, any property, balances, credits, deposits,
accounts, items or monies of such undersigned in the possession or control of
Lender for any purpose. Lender may without notice of any kind, accept an amount
less than the total amount then due without waiving any remaining defaults or
any remedies hereunder.

7. Lender may, from time to time, without notice to the undersigned and without
affecting, diminishing or releasing the liability of the undersigned:

(a) Retain or obtain a security interest in any property to secure any of the
Liabilities or any obligation hereunder;

(b) Retain or obtain the primary or secondary liability of any party or parties,
in addition to the undersigned, with respect to any of the Liabilities;

(c) Extend or renew for any period (whether or not longer than the original
period), alter or exchange any of the Liabilities;

(d) Release or compromise any liability of any of the undersigned hereunder or
any liability of any other party or parties primarily or secondarily liable on
any of the Liabilities;

(e) Release its security interest, if any, in all or any property securing any
of the Liabilities or any obligation hereunder and permit any substitution or
exchange for any such property;

(f) Resort to the undersigned for payment of any of the Liabilities, or any
portion thereof, whether or not Lender shall have resorted to any property
securing any of the Liabilities or any obligation hereunder or shall have
proceeded against any other of the undersigned or any other party primarily or
secondarily liable on any of the Liabilities; and

 

2



--------------------------------------------------------------------------------

(g) Alter, extend, change, modify, release or cancel any covenant, agreement or
provision contained in any or all Loan Documents.

8. Any amount received by Lender from whatever source and applied by it toward
the payment of the Liabilities shall be applied in such order of application as
Lender may from time to time elect.

9. The undersigned hereby expressly waives:

(a) Notice of the acceptance of this Guaranty;

(b) Notice of the existence or creation of any Loan Document or all or any of
the Liabilities;

(c) Presentment, demand, notice of dishonor, protest and all other notices
whatever;

(d) All diligence on the part of Lender in collection or protection of, or
realization upon, any security for any of the Liabilities or in enforcing any
remedy available to it under any Loan Document; and,

(e) Any and all defenses based on suretyship or impairment of collateral.

10. The creation or existence from time to time of Liabilities in excess of the
amount to which the right of recovery under this Guaranty is, if any, limited is
hereby authorized, without notice to the undersigned (or any of them), and shall
in no way affect or impair this Guaranty.

11. Lender may, regardless of any default thereunder, without notice of any
kind, sell, assign or transfer all or any of the Liabilities, and in such event
each and every immediate and successive assignee, transferee or holder of all or
any of the Liabilities shall have the right to enforce this Guaranty, by suit or
otherwise, for the benefit of such assignee, transferee or holder, as fully as
if such assignee, transferee or holder were herein by name specifically given
such rights, powers and benefits. Lender shall have an unimpaired right, prior
and superior to that of any such assignee, transferee or holder, to enforce this
Guaranty for the benefit of Lender, as to so much of the Liabilities as it has
not sold, assigned or transferred.

12. No delay or failure on the part of Lender in the exercise of any right or
remedy shall operate as a waiver thereof and no single or partial exercise by
Lender of any right or remedy herein shall preclude other or further exercise
thereof or the exercise of any other right or remedy whether contained herein or
in the Note, Mortgage or any other Loan Document. No action of Lender permitted
hereunder shall in any way impair or affect this Guaranty. No right or power of
the Borrower or anyone else to

 

3



--------------------------------------------------------------------------------

assert any claim or defense as to the invalidity or unenforceability of any Loan
Document or of the Liabilities shall impair or affect the obligations of the
undersigned hereunder. Until all of the Liabilities shall have been paid to
Lender in full, the undersigned shall have no right to subrogation, and until
such time, the undersigned waives any right to enforce any remedy which Lender
now has or may hereafter have against Borrower, and waives any benefit of and
any right to participate in any security now or hereafter held by Lender.

13. It is fully understood that until each and every one of the covenants and
agreements of this Guaranty are fully performed, the undersigned’s obligations
shall not be released, in whole or in part, by any action or thing which might,
but for this provision of this instrument, be deemed a legal or equitable
discharge of a surety or guarantor, or by reason of any waiver, extension,
modification, forbearance or delay or other act or omission of Lender or its
failure to proceed promptly or otherwise, or by reason of any action taken or
omitted by Lender, whether or not such action or failure to act varies or
increases the risk of or affects the rights or remedies of the undersigned, or
by reason of any further dealings between Borrower, Lender or any other
guarantor, and the undersigned hereby expressly waives and surrenders any
defense to its liability hereunder based upon any of the foregoing acts,
omissions, things, agreements or waivers of any of them; it being the purpose
and intent of the parties hereto that the covenants, agreements and all
obligations hereunder are absolute, unconditional and irrevocable under any and
all circumstances, except as provided hereinafter.

14. Any notice, demand or request by Lender, its successors or assigns to the
undersigned shall be in writing and shall be deemed to have been duly given or
made if either delivered personally to the undersigned or mailed by certified or
registered mail addressed to the undersigned at the address for such guarantor
specified below:

 

 

DEER VALLEY FINANCIAL CORP.

Attn: Charles G. Masters, President

205 Carriage Street

Guin, Alabama 35563

 

15. During the term of the Note, the Guarantor shall provide to the Lender on an
annual basis within 120 days of each year-end, a financial statement on such
forms as Lender shall prescribe, and a copy of Guarantor’s federal tax return
for the most recent fiscal year end within thirty (30) days of filing.

16. Provided that no default (as that term is defined in the Mortgage heretofore
mentioned) then exists under any Loan Document, this Guaranty shall terminate
when, and only when, Borrower has paid to Lender the moneys borrowed under the
Note and all of the Liabilities, and has performed and complied with all the
stipulations, agreements, conditions and covenants of the Loan Documents. When
such conditions have been met, Lender will upon request furnish written
cancellation of this Guaranty.

 

4



--------------------------------------------------------------------------------

17. This Guaranty shall inure to the benefit of Lender, its successors and
assigns, and shall bind the undersigned together with its successors and
assigns. If more than one party shall execute this Guaranty, the term
“undersigned” shall mean all parties executing this Guaranty, and all such
parties shall be jointly and severally obligated hereunder.

18. This Guaranty shall be construed in accordance with the laws of the State of
Florida, and such laws shall govern the interpretation, construction and
enforcement hereof. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision of the
remaining provisions of this Guaranty.

19. Legal action on any claim, whether contract or tort, which arises out of or
relates to the obligations guaranteed hereunder shall be brought and maintained
exclusively in Hillsborough County, Florida. In any such legal action, Lender
shall be entitled to an award of its reasonable attorneys’ fees and costs,
including fees and costs on appeal.

20. WAIVER OF JURY TRIAL. GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ITS RIGHT TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, THE
NOTE AND ANY LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE LENDER TO MAKE THE LOAN AND EXTENSIONS OF CREDIT TO BORROWER.

IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal this 1st
day of June, 2011.

 

WITNESSES:     DEER VALLEY FINANCIAL CORP., a Florida corporation

 

    By:  

s/ Steve Lawler

Signature of Witness       John Steven Lawler, as its Chief Financial

 

      Officer and Secretary Print or type Name of Witness      

 

          (CORPORATE SEAL) Signature of Witness      

 

      Print or type Name of Witness      

 

5



--------------------------------------------------------------------------------

STATE OF                                 

COUNTY OF                             

The foregoing instrument was acknowledged before me this          day of June
2011, by John Steven Lawler, as Chief Financial Officer and Secretary of DEER
VALLEY FINANCIAL CORP., a Florida corporation, a Florida corporation, on behalf
of the corporation.

 

 

  Personally known     

 

 

  Driver’s License (St:         )      Notary Public

 

  Other Identification Produced     

 

 

 

       Print or type name of Notary  

 

                (SEAL)

 

6